Upon consideration of the petition of James J. Hanna to intervene in this cause and be made a party to it in the Supreme Court, it is ordered that said petition be denied and that the constitutional writ under Section 5 of Article V of the Constitution be also denied, without prejudice to the right of petitioner to pursue any appropriate legal remedy for the issuance of license to petitioner for the use and operation of the slot machines alleged to be owned by him, or to seek any appropriate writ for the protection of his rights, if any he may have in the premises, pending the final determination of any such proceeding as he may elect to institute, it appearing that petitioner herein has never become a party to, nor bound by, *Page 467 
the decree appealed from in this particular case wherein he seeks leave to intervene.
Intervention as party to appeal denied.
Constitutional writ denied.
WHITFIELD, C. J., and DAVIS, and BUFORD, J. J., concur.